Interim Decision #2418

MATTER OF LAWRENCE
In Deportation Proceedings
A-13637499

A-20493015

Decided by Board August 4, 1975
(1) The term "temporary" as used in section 101(a)(15)(B) of the Immigration and
Nationality Act does not contemplate a potentially limitless visit to the United States.
(2) Respondents, natives and citizens of Canada, who, at the time of their last entry as
nonisnmigrarit visitors for business, did not seek .to enter the United States for a
reasonably shcrt and relatively definite period of time and were not coming here with
any limited goal in mind but, instead, were entering to manage the ]ay-to-day operations of a United States enterprise, the business activities of which do not call for their
return to Canada, were not entitled to enter as visitors for business and are deportable
under section 241(a)(1) of the Act because excludable at entry as immigrants not in
possession of valid immigrant visas.
CHARGE.

Order: Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]--Excludable at time of
entry under section 212(a)(20) [8 U.S.C. 1182(a)(20)1-immigrant not in possession of valid immigrant visa (both
respondents)
ON BEHALF OF RESPONDENTS:

ON BEHALF OF SERVICE:

Robert 0. Wells, Jr., Esquire

Ray A. Wolstenholme
Acting Trial Attorney

3300 Seattle-First National
Bank Building
Seattle, Washington 98154

In a decision dated April 14, 1975, the immigration judge found the
respondents deportable, but granted them the privilege of voluntary
departure. The respondents have appealed from that decision. The
appeal will be dismissed.
The respondents, husband and wife, are natives and citizens of
Canada who last entered the United States in January of 1975 as visitors
for business. The Service alleges that they did not then qualify as
nonimmigrant, visitors for business, because they were entering to work
and to remain indefinitely in the United States. Unless the respondents
qualified as business visitors at the time of their last entry, they are
418

Interim Decision #2418
presumed to have been immigrants and are now deportable as charged
by the Service. See section 214(b), Immigration and Nationality Act.
Through a Canadian holding company, the respondents own 40 percent of the stock of Home Care, Inc. (Home Care)i, a company incorporated under the laws of the state of Washington in February of 1973.
Home Care is in the business of purchasing improved real property,
primarily single family residences, with the expectation that aprofit can
be made on the resale of the property after a period of market appreciation. The holding period for a particular piece of property is indefinite; ,
however, a holding period of between two and five years is contemplated. During this period, Home Care rents the properties. Home
Care's financing appears to come both from Canadian lending institu-, ,
The male respondent appears to be the person primarily, if not solely,
responsible for the activities of Home Care. In the two and one , half
years Home Care has been in existence, helms inspected and purchased
homes, contracted for their renovation, shown and rented them, and.
generally managed the operations of Home Care. The male respondent
has been assisted in these matters by his wife; however, neither respondent draws a salary from Home Care. The respondents claim to live off
the proceeds of previous investments in Canada, and they expect that'
their present efforts will be rewarded in the form of profits from the saleof the houses owned by Home Care.

Section 101(a)(15)(B) of the Act defines a nonimmigrant business
visitor as,
an alien . . . having a residende in a foreign country which he has no intention of
abandoning and who is visiting the United States temporarily for business . . . .

The term "business" as used in section 101(a)(15)(B) has been held not to
of a commercial character. See Karnalth, v. U.S. ex rel. 4lbro, 279 U.S. 231(1929); Matter of Hira, 11 I. & N. Dec. 824 (BIA 1965, 1966; A.G. 1966).
The Service does not contend that the activities of the male respondent
fail to come within the definition of the term "business." However, the
Service alleges that the respondents do not have an unabandoned
foreign residence and that their visit to the United States cannot be
considered temporary. We need not resolve the question of whether the
respondents have an unabandoned residence in Canada because we
agree with the Service that their visit cannot be characterized as temporary.
There are no inflexible rules to be applied for determining what' is
"temporary" within the context of a business visit. In the past, we have
indicated that the nature of the business activity itself need not be
temporary. See Matter of Hira, supra. However, we have never held
include ordinary labqr for hire, but is limited to intercourse

419

tionsadfrmec tgshldbyerofthms.

Interim Decisiod #2418
that an alien could qualify as a business visitor if his business activities
almost exclusively involved the fulltime management of a United States
enterprise.
The male respondent's testimony indicates that he has devoted all of
his time in recent years to the development of Home Care (Tr. p. 62).
He testified tl at at the time of his entry he had no fixed date on which he

intended •o:leave the United States (Tr. p. 6), and he indicated in a
sworn statement taken before an officer of the Service that he hopes his
position with Home Care will be permanent (Exh. 3).
The male respondent did not seek to enter the United States for a
reasonably short and relatively definite period of time. Nor was he
coming here ivith any limited goal in mind. He was, instead, entering to

oversee the dE.y-to-day operations of Home Care for an indefinite period
of time. Furtherinore, the male respondent's business. activities in the
United States do mot call for his return to Canada.
It appears that the - male respondent might easily decide to remain
here permanently-to supervise the day-to-day operations of Home Care,
even though at present he may choose to return to Canada on a regular
basis, The term "temporary" as used in section 101(a)(15)(B) certainly
does not contemplate a potentially limitless visit to the United States.
Themale respondent was not entitled to enter the United States as a
business visitor on the date of his last entry. Because of the female
respondent's direct participation in the

affairs

of her husband, her case.

is entirely dependent upon the result in his.
Both respondents have significantly lessened their involvement in
routine matters affecting Home Care since the institution of these
proceedings. However, the record still indicates that the male respondent's continued presence in the United States is required to supervise
the day-to-day activities of Home Care. Furthermore,' the question
before us is whethek the respondents were admissible as business visitors at the time of their last entry, not as of today. We find that
deportability has been established by clear, convincing, and unequivocal
evidence.

ORDER: The appeal is disMissed.

Further order: Pursuant to the immigration judge's order, the respondents are permitted to depart from the United States voluntarily
within 48 days frOm the date of this order or any extension beyond that
time as may be granted by the district director; and in the event of
failuke so to depart, the respondents shall be deported as provided in the
immigration judge's order.

420

